Citation Nr: 1236728	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  08-35 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for right knee patellofemoral pain syndrome with arthritis and exostosis of the lateral facet patella (also referred to as right knee disorder), currently evaluated as 20 percent disabling, to include entitlement to a separate compensable rating for the exostosis of the lateral facet patella.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to December 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2006 rating decision in which the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, denied a disability evaluation greater than 20 percent for the service-connected right knee disorder.  After receiving notice of that determination, the Veteran perfected a timely appeal with respect to that denial.  

In his November 2006 notice of disagreement (NOD), the Veteran also sought a separate compensable rating for the arthritis and bony enlargement in his right knee.  According to the Veteran, the arthritis led to the development of the bony enlargement in his right knee and resulted in increasing complications, including pain and instability, in his right knee.  In the April 2008 rating decision, the RO granted service connection for exostosis of the lateral facet patella (claimed as bony enlargement), combined this condition with the already service-connected right knee patellofemoral pain syndrome with arthritis, and continued the 20 percent disability evaluation for the Veteran's right knee disorder.  The Veteran continues to seek a separate compensable rating for the exostosis of the lateral facet patella.  

In May 2011, the Veteran testified at a hearing conducted at the Waco RO before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claim folder.  

In October 2011, the Board remanded the Veteran's increased rating claim for further evidentiary development.  Specifically, the Board requested that the RO (1) obtain the Veteran's outstanding private treatment records issued from his physician, J.W., M.D., dated from June 2008 to the present; and (2) schedule the Veteran for a VA examination to determine the nature and extent of his service-connected right knee disorder.  In October 2011, the Appeals Management Center (AMC) initiated a request to have the Veteran scheduled for VA examination of his right knee.  The examination was completed in October 2011, and a copy of the VA examination report, as well as the Veteran's private treatment records have been associated with the Veteran's claims file.  The AMC subsequently readjudicated the claim in the August 2012 Supplemental Statement of the case (SSOC).  Thus, the agency of original jurisdiction has complied with all of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  


FINDING OF FACT

The Veteran's right knee patellofemoral pain syndrome with arthritis and exostosis of the lateral facet patella, is manifested by limitation of extension no worse than 10 degrees but not by a symptomatic scar, severe recurrent subluxation or lateral instability, limitation of flexion to 45 degrees, ankylosis, or impairment of the tibia and fibula with slight right knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for right knee patellofemoral pain syndrome with arthritis and exostosis of the lateral facet patella have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes (DCs) 5256-5260, 5262 (2011).  

2.  The criteria for a separate evaluation of 10 percent, but no higher, for the right knee patellofemoral pain syndrome with arthritis and exostosis of the lateral facet patella based on limitation of extension of the right knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, DC 5261 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for benefits, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish the benefit sought and must inform him/her that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran filed his claim seeking an increased rating for his service-connected right knee disorder in July 2006.  A letter dated in August 2006 satisfied the duty to notify provisions concerning an increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected right knee disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  In addition, the Veteran was informed of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to inform VA of the dates and places of any VA treatment that he had received for his right knee condition.  He was specifically notified that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Accordingly, the Board finds that the procedural requirements of the law pertaining to VA's duty to notify the Veteran have been satisfied.  No further due process development of notification of this claim is required.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and post-service VA and private medical records have been obtained and either associated with his physical VA claims folder or scanned into his Virtual VA file and were reviewed by both the RO and the Board in connection with his claim.  In addition, the Veteran testified before the Board in May 2011.  

The duty to assist includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA examinations with respect to the issue on appeal were obtained in August 2005, August 2006, March 2008 and October 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were predicated on a review of the Veteran's medical records, an interview of the Veteran and a discussion of his medical history, and the examinations fully address the rating criteria that is relevant to rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Merits of the Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under DC 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under DC 5257, the Veteran must also have limitation of motion under DC 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that, if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under DC 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

DC 5010 states that traumatic arthritis is to be rated as degenerative arthritis under DC 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be DCs 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), DC 5003.  

Under DC 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Under DC 5257, a 10 percent disability evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is contemplated when such impairment is severe.  

Under DC 5258, a 20 percent disability evaluation is assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees.  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.  

Under DC 5261, a noncompensable rating will be assigned for extension of the knee limited to five degrees.  A 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  A 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  

Under DC 5262, impairment of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating.  A 20 percent disability evaluation is warranted for moderate disability, and a 30 percent evaluation is warranted for marked disability.  

Normal range of motion for the knee is defined as follows: flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  (2011).  

The Veteran is currently assigned a 20 percent disability evaluation for his service-connected right knee disorder pursuant to 38 C.F.R. § 4.71a, DC 5299-5257.  When an unlisted disease, injury, or residual is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows.  The first two digits will be selected from that part of the schedule most closely identifying the part or system of the body involved.  The last two digits will be "99" for all unlisted conditions.  38 C.F.R. §§ 4.20, 4.27 (2011).  Here, the Veteran's disability is not specifically listed in the rating schedule and is therefore rated analogous to a disability in which not only the functions are affected, but the anatomical localization and symptoms are closely related.  

The Veteran contends that he is entitled to a rating in excess of 20 percent for his service-connected disability.  In this regard, the Board notes that the Veteran was afforded a VA examination in August 2005, at which time he provided his medical history and reported to have gotten entangled in a chair and fallen on his right knee during a medical corpsman training program in service.  During the examination, the Veteran complained of giving way, instability, pain, weakness and episodes of dislocation/subluxation in the right knee.  The Veteran also reported to experience flare-ups of joint disease every two to three weeks that were moderate in nature and lasted one to two days in duration.  According to the Veteran, he is unable to run, exercise and jog during these flare-ups but he is able to walk with pain.  Upon physical examination, the examiner described the Veteran's gait as normal, and noted that the Veteran had flexion to 140 degrees during active and passive range of motion.  During repetitive motion, the Veteran's flexion was limited to 90 degrees due to fatigue.  The Veteran was also shown to have extension to 0 degrees during active and passive range of motion, and extension to 10 degrees when performing his range of motion exercises against strong resistance.  There was no noted limitation of motion during repetitive movement and the Veteran did not report any constitutional symptoms, or incapacitating episodes of arthritis.  In addition, the examiner did not observe any evidence of inflammatory arthritis or joint ankylosis, but did find signs of crepitus, tenderness and painful movement in the right knee.  The Veteran also underwent an X-ray of the right knee, the results of which revealed no significant degenerative changes.  Based on his evaluation of the Veteran, the examiner diagnosed the Veteran with patellofemoral pain syndrome of the right knee.  

In August 2006, the Veteran visited the VA Orthopedic Clinic, and complained of on-going pain in his right knee that began in 1994, and had been progressively worsening during the last four to five years.  The Veteran reported to have pain when climbing the staircase and when playing high impact sports.  He also stated that he is no longer able to run because weightbearing and bending his knee causes pain.  Upon physical examination of the right knee, the physician, S.R., M.D., noted patellar tenderness on the lateral side and further noted a "slight calcification of [one] cm [centimeter] superficial nodule."  Dr. R. observed no evidence of pain in the Veteran's quadriceps tendon or patellar tendon, but did note that the Veteran had a mobile patella.  According to Dr. R., there was no effusion or joint tenderness in the right knee, the collateral ligaments were intact without pain, and the Lachman's and McMurray's tests produced negative results.  The Veteran's range of motion was shown to be 0 to 135 degrees.  Dr. R. also reviewed the right knee X-ray findings, the results of which revealed "spurring in the patellofemoral area" and a "large osteophyte on the lateral side."  Based on her evaluation of the Veteran, Dr. R. assessed the Veteran with moderate patellofemoral arthritis.  She also recommended that he consult with a physical therapist to commence certain strengthening and stretching exercises.   
The Veteran was afforded a VA orthopedic examination in August 2006, at which time he reported periods of intermittent pain with occasional remissions in his right knee.  According to the Veteran, his then treatment consisted of physical therapy, joint injections two weeks prior, limited activity, and home exercises.  The Veteran also reported to have a deformity in the right knee, as well as symptoms of giving way, instability, pain, stiffness, weakness and intermittent locking.  According to the Veteran, he experiences moderate flare-ups of joint disease on a weekly basis which can last one to two days in duration, and make it difficult for him to walk, climb stairs, and sit for prolonged periods of time.  

Upon physical examination, the VA examiner described the Veteran's gait as normal, and observed no evidence of abnormal weight bearing, inflammatory arthritis, or joint ankylosis.  The examiner did observe evidence of bony joint enlargement, crepitus, deformity, tenderness, and painful movement in the right knee, but no signs of grinding, instability, clicks or snaps or meniscus abnormality.  The examiner further detected evidence of subpatellar tenderness in the lateral aspect of the right patella.  Based on his discussion with, and evaluation of the Veteran, the examiner diagnosed the Veteran with patellofemoral syndrome of the right knee.  According to the examiner, the Veteran's right knee disability had a significant effect on his occupational activities, as the decreased strength and pain in his lower extremity resulted in increasing absenteeism.  The examiner also noted that the Veteran's service-connected right knee disability limited his ability to walk, sit for prolonged periods of time, and climb stairs.  While the examiner determined that the right knee disability had no effect on the Veteran's ability to feed, groom, bathe and dress himself, he did find that the service-connected disability had a mild effect on the Veteran's ability to conduct his chores; a moderate effect on his ability to shop; and completely prevented him from exercising and participating in any recreational or sport activities.  

Private treatment records dated in July 2007 and August 2007 reflect that the Veteran visited his private physician, J.W., M.D., with complaints of chronic right knee pain.  Dr. W. acknowledged the Veteran's chronic history of chondromalacia with patellofemoral malalignment and noted that the Veteran's right knee symptoms had been compounded as of late "by [the] onset or evidence of an exostosis or bony deformity on the lateral to superolateral aspect of the right kneecap."  The physical examination showed a "weakly positive patellar compression test, weakly positive quad inhibition test" and an otherwise normal ligamentous exam.  Dr. W. further noted "a focally positive patellar compression at the area of the exostosis" and described a one centimeter (cm) by one cm lesion in the referenced area "that is very prominent and appears to be causing some degree of impingement."  According to Dr. W., the Veteran exhibited chondromalacia-like symptoms and was also experiencing "secondary internal derangement symptoms in the patellofemoral joint due to the exostosis" - a condition that would probably require excision.  

The Veteran subsequently underwent a magnetic resonance imaging (MRI) of the right knee, the findings of which were clear for signs of internal derangement, but did reveal slight lateral patellar subluxation with respect to the patellofemoral groove, and an approximately one-cm area of osseous excrescence from the lateral aspect of the patella.  See July 2007 MRI report.  In an August 2007 follow-up report, Dr. W. noted that the Veteran had a "well-defined almost 90-degree angled osteophyte off the lateral fact of the patella" which created an impingement or hook phenomenon.  Dr. W. further noted that the Veteran was probably experiencing symptoms isolated to this area, and it would be beneficial to him to have this osteophyte excised.  

In August 2007, the Veteran underwent a diagnostic arthroscopy of the right knee, with debridement of the patellar osteophyte and lateral retinacular release.  He was discharged with a postoperative diagnosis of patellofemoral malalignment with chondromalacia of the patella and lateral patellar osteophyte.  

The Veteran was afforded another VA orthopedic examination in March 2008, at which time, the examiner reviewed the Veteran's medical history, and noted that the Veteran developed patellar chondromalacia, patellofemoral syndrome and patellofemoral malalignment as a result of his in-service knee injury.  The Veteran reported to experience intermittent pain, locking and difficulty ambulating for several years as a result of his right knee condition, and further added that these symptoms were relieved with intra-articular steroid injections and physical therapy.  The examiner noted that the Veteran's right knee condition was further complicated when he developed an exostosis on the lateral side of the patella and that he consequently underwent an arthroscopic debridement of his right knee in August 2007.  According to the Veteran, after his August 2007 surgical procedure, he remained "relatively symptom free" for some time, until recently when he started experiencing pain in his lateral knee while climbing a staircase.  The Veteran also noticed a re-growth of the bony deformity at the site of excision as well as increasing knee pain with prolonged sitting or standing.  According to the Veteran, he experiences pain, stiffness and weakness in the right knee joint, but has not had any recent episodes of instability, giving way, or dislocation/subluxation.  The Veteran also states that he is only able to stand for 15-30 minutes and is able to walk more than one-fourth of a mile, but less than one mile.  In addition, the Veteran denied any constitutional symptoms, or incapacitating episodes of arthritis and stated that he does not use any assistive devices to help him walk.  

Upon physical examination, the Veteran's range of motion was shown to be 5 to 140 degrees during active and passive range of motion, and his flexion was reduced to 125 degrees against strong resistance.  The Veteran was also shown to have extension to 5 degrees during active and passive range of motion and extension to 10 degrees when performing his range of motion exercises against strong resistance.  The examiner noted no additional limitation of motion following range of motion exercises.  

The examiner observed an osteophytic growth which he described as a hard, nodular, non-tender mass at the superolateral knee-cap of the right knee that was 1.5 cm by 1 cm in length.  The examiner further detected signs of crepitus, malalignment, tenderness and painful movement in the Veteran's right knee as well as evidence of patellar abnormality in the form of the exostosis.  The examiner did not observe any abnormalities in the meniscal region of the right knee, and further noted no motion to varus and valgus stress and negative anterior and posterior drawer test results.  The Veteran also underwent an X-ray of his right knee, the results of which revealed normal soft tissues as well as no bone or joint abnormalities.  Based on his review of the claims file, physical examination of the Veteran and medical expertise, the examiner diagnosed him with osteoarthritis, arthralgia, patellofemoral malalignment, chondromalacia, patellofemoral syndrome, and exostosis of the lateral facet patella, all in the right knee.  The examiner also determined that the Veteran's service-connected right knee condition affects his ability to conduct some of his activities of daily living, and has a significant effect on his ability to perform his occupational duties.  Specifically, the examiner determined that the Veteran's right knee condition has a mild effect on his ability to bathe; a moderate effect on his ability to shop, travel, dress himself, conduct his chores, and participate in recreational activities; and completely prevents him from exercising and participating in sport activities.  The examiner concluded that the Veteran's current right knee arthritis with bony enlargement was secondary to his service-connected patellofemoral pain syndrome.  

As previously discussed in the Introduction, in the April 2008 rating decision, the RO granted service connection for exostosis of the lateral facet patella (claimed as bony enlargement), and combined this condition with the already service-connected right knee patellofemoral pain syndrome with arthritis, maintaining the 20 percent disability evaluation for the right knee disorder.  

Private treatment records issued by Dr. W., and dated from May 2008 to July 2008, reflect that the Veteran was evaluated for a recurrence of his right knee symptoms.  According to Dr. W., the right knee "has pretty much recurred to the preop[erative] symptoms" at a level "much worse" than that normally seen immediately after surgery.  See May 2008 private treatment report.  In June 2008, a MRI was performed on the right knee, the impression of revealed"slight lateral patellar subluxation," "osseous excrescence from the lateral aspect of the patella. . . ." and "some chondromalacia at the inferior aspect of the lateral patellar facet with associated subchondral edema."  Based on his review of the MRI report, Dr. W. detected the presence of the osteophyte "within the quad mechanism...and not actually within the joint" and noted "a significant degree of patellofemoral lateral malposition."  According to Dr. W., the Veteran would need some sort of reconstructive procedure associated with both a release and a medial reconstruction.  

At the May 2011 hearing, the Veteran testified that, while his right knee instability improved after his August 2007 arthroscopic debridement, the arthritic condition in his knee has only continued to worsen, and he currently experiences additional problems in his right knee as a result of the "arthritic build up."  See May 2011 Hearing Transcript (T.), pp. 3-4.  On a scale of one to ten (with one being the least pain and ten being the most), the Veteran rated his pain at a seven or eight when he is not on medication.  See T., p. 4.  He further stated that he is unable to participate in physical activities of any kind because such activity serves to aggravate his knee condition and he avoids climbing the staircase at all costs because such efforts cause him to experience the sharpest level of pain in his knee.  See T., p. 6.  The Veteran also described limitation of motion of his knee when conducting everyday activities such as walking, driving his car, stooping, or squatting.  See T., pp. 8-9.  

In September 2011, the Veteran underwent an X-ray of the right knee, the results of which were clear for any soft tissue abnoramlities or any evidence of fracture, deformity or subluxation.  

Pursuant to the October 2011 Board Remand, the Veteran was afforded another VA examination in October 2011.  During the examination, the Veteran provided his medical history and explained that as his right knee symptoms occurred on a more frequent basis, he began developing a sharp, momentary pain in the subpatellar region which he rated at an 8, and likened to an almost 'buckling' sensation.  The Veteran reported that he remained relatively symptom free after his August 2007 arthroscopic debridement, until a few months prior when he began experiencing pain in the lateral knee when climbing the staircase.  He also reported a re-growth of the bony deformity at the site of excision as well as aggravated knee pain with prolonged sitting or standing.  According to the Veteran, he has daily flare-ups of knee pain and it takes him more than fifteen minutes to get his knee functional in the morning.  The Veteran also stated that he tends to avoid climbing the staircase in an effort to evade a marked increase in pain, and he cannot sit longer than three hours at work, as he has to get up and move around to help lessen the knee pain.  The Veteran denied any recent episodes of swelling or instability in the right knee.  

During the physical examination, the Veteran was shown to have flexion to 140 degrees with pain at 100 degrees, and extension to 0 degrees.  The examiner did note objective evidence of pain at 0 degrees but marked that the Veteran was able to perform repetitive use testing with three repetitions, and his range of motion measurements post repetitive testing were shown to be 0 to 140 degrees, respectively.  While the examiner did note evidence of incoordination and pain during range of motion, he did not observe additional limitation of motion or functional loss/impairment of the knee upon repetitive movement.  In addition, the examiner noted no tenderness or pain to palpation on the joint line or soft tissue of the right knee and further observed no evidence of patellar subluxation or dislocation in the right knee.  The Lachman and Posterior drawer tests were both shown to be normal, and the Veteran displayed normal strength to valgus and varus pressure.  The examiner marked that the Veteran had a meniscal condition as evidenced by frequent episodes of joint locking and pain in the right knee, but noted that the Veteran had never undergone a meniscectomy.  In addition, the examiner acknowledged the Veteran's August 2007 arthroscopic debridement procedure and noted that other than a residual scar, the Veteran did not experience any residual signs or symptoms associated with this surgery.  Upon reviewing the X-ray films, the examiner observed no documentation of degenerative or traumatic arthritis and diagnosed the Veteran with right knee arthralgia.  

According to the examiner, the Veteran's right knee condition affected his occupational duties, as he cannot maintain a sitting or standing position for prolonged periods which interfere with his occupational duties.  However, the examiner did add that the right knee condition had "little impact" on the Veteran's occupational duties, and will not interfere with his ability to maintain his present employment.  The examiner further determined there to be no loss of limitation of motion, or any instability, or ankylosis associated with the Veteran's service-connected right knee disorder, and commented that while there was no evidence of excess fatigability or incoordination, the Veteran would more likely than not to have fatigue or incoordination in his right lower extremity by the end of the day.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an evaluation in excess of 20 percent for the service-connected right knee disorder is not warranted under DC 5257.  
While the Veteran reported to have symptoms of instability and giving way in his right knee at the August 2006 VA examination, the examiner observed no evidence of instability when evaluating the right knee.  In addition, during the August 2006 VA orthopedic consultation, the staff physician noted that the Lachman and McMurray's tests produced negative results and described the collateral ligaments as intact without pain.  Moreover, the Veteran denied any episodes of instability in his right knee at the March 2008 and October 2011 VA examinations, and both examiners noted no objective evidence of instability in the right knee.  Furthermore, multiple Lachman's, Drawer's and McMurray's tests were shown to be negative and the Veteran displayed normal strength to varus and valgus pressure.  Given the normal VA examinations, as well as the fact that the Veteran was assessed with normal stability in his right knee, a finding of severe instability has clearly not been demonstrated.  The Board acknowledges the July 2007 and June 2008 private MRI reports which reflect findings of slight lateral patellar subluxation.  However, the Board finds that any instability associated with this has already been contemplated in the 20 percent disability rating already assigned.  As such, a rating in excess of 20 percent for instability of the right knee cannot be granted at any time during the current appeal period.  

Additionally, the Board has also considered whether a separate or higher evaluation would be in order under other relevant diagnostic codes for the knee at any time during the appeal period.  In this regard, DC 5256 is not for application as ankylosis was not shown.  DCs 5258-5259 are not for application as dislocated or removed cartilage was not indicated.  While the October 2011 VA examiner noted that the Veteran had a meniscal condition and experiences related symptoms of joint locking and pain, the Veteran has never had a dislocated cartilage, nor undergone removal of his cartilage.  In addition, DC 5262 is not for application as impairment of the tibia and fibula was not shown and DC 5263 is not for application as recurvatum was not shown.  

Moreover, the Board has considered whether the Veteran is entitled to a separate compensable evaluation under DCs 5260 and/or 5261, which govern limitation of flexion and extension in the right knee.  In sum, for an increased evaluation to be granted in this case, the Veteran must demonstrate either (1) flexion of the right knee limited to at least 45 degrees as per DC 5260, or (2) extension of the right knee limited to at least 10 degrees as per DC 5261.  See 38 C.F.R. §4.71a, DCs 5260 and 5261.  With respect to DC 5260, the Board notes that the most limited range of motion findings regarding the Veteran's right knee are from the August 2005 VA examination report which reflects that the Veteran's flexion was limited to 90 degrees during repetitive motion.  The Veteran was shown to have flexion to 135 degrees at the August 2006 VA consultation; 125 degrees (when conducting range of motion against strong resistance) at the March 2008 VA examination; and 140 degrees at the October 2011 VA examination.  The Board notes the Veteran has not been shown to have limitation of flexion to 45 degrees to warrant a separate compensable disability rating under 38 C.F.R. § 4.71a, DC 5260.  

However, the Board finds that the Veteran is entitled to a separate 10 percent evaluation under DC 5261 for limitation of extension.  Specifically, the Board references the August 2005 and March 2008 VA examination reports which indicate that the Veteran's extension was limited to 10 degrees when performing his range of motion exercises against strong resistance.  While the Board acknowledges the more recent October 2011 VA examination report, wherein the Veteran was shown to have extension to 0 degrees, it does not appear that the Veteran conducted his range of motion exercises against strong resistance, similar to the August 2005 and March 2008 VA examinations.  If these exercises were conducted, the measurements were neither discussed nor recorded in the October 2011 VA examination report.  Furthermore, the Board notes that the Veteran did not perform range of motion exercises at the August 2006 VA examination.  Based on the preponderance of the medical evidence of record during the current appeal, and resolving reasonable doubt in favor of the Veteran, the Board finds that a separate rating under DC 5261 for limitation of extension is warranted.  As such, the Veteran is entitled to a separate 10 percent disability rating for his right knee patellofemoral pain syndrome with arthritis and exostosis of the lateral facet patella under DC 5261.  

The Board acknowledges the Veteran's contention that he is entitled to a separate compensable rating for the exostosis of the right lateral facet patella.  As previously noted above, the Veteran underwent a diagnostic arthroscopy and debridement procedure in August 2007 wherein the growth (osteophyte) on his right knee joint was excised.  Since then the Veteran has noticed a re-growth of the mass, and the VA examiners and his private physician have confirmed the presence of the osteophyte.  However, his VA examiners have not identified any residual or lingering symptoms associated with this osteophyte or surgical procedure that are separate and distinct from his service-connected right knee disorder.  Indeed, in reviewing the June 2008 MRI report, Dr. W. noted that the majority of the osteophyte was not located within the right knee joint.  See July 2008 follow up report.  As such, the Board finds that the Veteran's ongoing complaints of right knee pain, to include the effect of any re-growth of the osteophyte, have already been contemplated by the 20 percent disability rating assigned.  

However, the October 2011 VA examiner did identify a scar on the Veteran's right knee due to the arthroscopic procedure, and the Board has also considered whether a separate rating is available for the residual scar.  In describing the scar, the examiner noted that the Veteran's scar was neither painful, unstable nor greater than 39 square (sq.) cm in length.  The Board notes amendments were recently made to the rating criteria for skin, effective October 23, 2008. See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, because the Veteran's claim was pending before October 23, 2008, and no request was made for consideration of this issue under the revised criteria (38 C.F.R. § 4.118, after October 23, 2008), a compensable rating for a scar will only be evaluated under the rating criteria in effect prior to October 23, 2008.  Id.  See also 38 C.F.R. § 4.118.  

A compensable rating under DC 7801, which evaluates impairment for scars other than the head, face, or neck scar requires that the scar be deep or cause limitation of motion and exceeds 6 sq. inches (39 sq. cm.).  The Veteran's scar does not meet that criteria.   A compensable rating under DC 7802 for superficial scars that do not cause limitation of motion requires that the scar cover an area of 144 square inches (929 sq. cm.), which has not been shown.  Scars that are unstable warrant a 10 percent rating under DC 7803.  A note under DC 7803 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  The Veteran's scar has not been described as unstable, rendering DC 7803 inapplicable.  As previously noted, the scar was not painful on examination.  So, DC 7804 is also inapplicable.  Lastly, no limitation of function of affected part due to the scar has been shown.  So, a rating pursuant to DC 7805 is not warranted.  As such, a separate compensable rating for the Veteran's residual scar on the right knee is not warranted.  See 38 C.F.R. § 4.118, DCs 7801-7805.  

The Board has also considered a functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service connected right knee is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the 20 percent rating assigned by this decision.  In this regard, the Board observes that the Veteran has complained of pain, stiffness, weakness and intermittent locking in his right knee.  The Board further acknowledges objective evidence of pain and incoordination following repetitive range of motion, as well as the Veteran's complaints of pain when climbing a staircase, and with prolonged sitting or standing.  However, the Veteran has reported mild to moderate difficulty when conducting his day to day tasks.  In addition, the March 2008 and October 2011 examiners noted no objective evidence of functional loss or additional limitation of motion following repetitive motion.  Thus, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Thus, the Board finds that the effect of this symptomatology is contemplated in the 20 percent disability evaluation assigned by this decision.  

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  
In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, the evidence of record does not reflect that the Veteran's right knee picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's service-connected right knee disability contemplate his symptoms, including pain and restricted movement, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that this service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.  

Lastly, the Board has considered whether a claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) should be considered.  However, the evidence of record does not show, and the Veteran has not contended, that he is unable to maintain gainful employment as a result of his service-connected right knee disability.  Therefore, no further discussion of entitlement to a TDIU is warranted at this time.  


ORDER

An evaluation in excess of 20 percent for right knee patellofemoral pain syndrome with arthritis and exostosis of the lateral facet patella is denied.  

A separate 10 percent disability evaluation, but no higher, for the service-connected right knee patellofemoral pain syndrome with arthritis and exostosis of the lateral facet patella, based on limitation of extension of the right knee is granted, subject to the regulations governing the award of monetary benefits.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


